MEMORANDUM**
April Williams appeals pro se the district court’s judgment dismissing for failure to state a claim her action alleging that the Stanislaus County Superior Court violated the Americans with Disabilities Act (“ADA”), Rehabilitation Act, and 14th Amendment when it declined to appoint her counsel in a civil action despite her partial mental handicap. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s dismissal under Fed.R.Civ.P. 12(b)(6). Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001). The district court properly determined that Williams’s ADA and Rehabilitation Act claims fail because she did not allege that she was denied appointed counsel on the basis of her disability. See Weinreich v. Los Angeles County Metropolitan Transportation Authority, 114 F.3d 976, 978 (9th Cir.1997). The district court properly determined that Williams’s 14th Amendment claim was fatally flawed because a court is not considered a “person” under the law. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir.1987). For these reasons, the district court properly determined that amendment of Williams’s complaint would be futile. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.1995).
The district court did not abuse its discretion by denying Williams in forma pauperis status after determining she could afford to pay its filing fee. See O’Loughlin v. Doe, 920 F.2d 614, 616-17 (9th Cir. 1990).
The district court did not abuse its discretion in denying appointed counsel because Williams did not show exceptional circumstances. See Bums v. County of King, 883 F.2d 819, 823 (9th Cir.1989).
Williams’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.